                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRA SKA

UNITED STATES OF AMERICA ,             )
                                       )
             PL A INTIFF,              )           4:19CR3011
                                       )
      -v-                              )     WAIVER OF PERSONAL
                                       )     APPEARANCE AT
                                       )     ARRAIGNMENT AND ORDER
DAMON WILLIAMS,                        )
                                       )
             DEFENDA NT.               )

      Pursuant to Federal Rule of Criminal Procedure 10(b), the defendant hereby

waives personal appearance at the arraignment on the charge[s] currently pending

against the defendant in this court.

(1) The defendant affirms receiving a copy of the Second Superseding Indictment;

(2) The defendant understands the right to appear personally before the Court for

an arraignment on the charge[s], and voluntarily waives that right; and

(3) The defendant pleads not guilty to all counts of the Second Superseding

Indictment



                                                    lD - 0\ - \C\
Defendant                                                     Date


                                                      ft;.,.Date
                                                              /'I
10th
